Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of May 21st 2021 has been considered.
Claims 1, 8, 9, 15-17, 19 and 20 have been amended.
Claims 6 and 14 are cancelled.
Claims 1-5, 7-13 and 15-20 are pending in the current application.
Claims 9-13 and 15-20 are withdrawn from consideration.
Claims 1-5, 7 and 8 are examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (US 2013/0280369 A1) in view of Cook et al (US 2007/0275152 A1).

Regarding claims 1-4 and 7:  Miller discloses feeding young animals, such as piglets, milk replacer comprising about 30wt% protein that are milk and/or soy based (see Miller abstract; paragraphs [0014]-[0016] and [0028]), but fails to disclose an isoflavone supplementation; However, Cook discloses of supplementing domestic animal feed (e.g., piglet feed) with 200ppm to 1400ppm (i.e., 0.02% to 0.14%) genistein aglycone (a soy-derived isoflavone) at growth stages including pre-weaning period, in order to impart the consuming animal the health benefits and improved performance associated with genistein aglycone intake (see Cook abstract; paragraphs [0001], [0011]-[0012] and [0006]-[0018]; Examples 1 and 2). Since the relative content of the isoflavone recited in claim 1 lies inside the genistein aglycone content in Cook, a prima facie case of obviousness exists (see MPEP §2144.05). Accordingly, it would have been obvious to a skilled artisan at the time the invention was made, to have modified Miller and to have supplemented the milk replacer with the soy derived aglycone in order to impart the health benefits and improved performance associated with genistein aglycone intake to the consuming animal, and thus arrive at the claimed limitations.
As to the length of time of providing the supplemented feed recited in claims 1 and 2: Cook discloses providing nursery piglets feed supplemented with the soy-derived Cook examples 1 and 2), which reads on claim 1: “at least one week” and claim 2: “about three weeks”.
As to the recitation in claim 1 that the soy isoflavone extract comprises one or more isoflavones isolated from one or more other soy-derived isoflavones: Cook discloses the soy isoflavones include genistein, daidzin and glyceitein (see Cook claim 6). Given the fact that other soy derived isoflavones, such as daidzein, are not included in the soy derived isofalvones extract additive in Cook, Cook reads on “one or more soy-derived isofalvones isolated from one or more other soy-derived isoflavones”.
As to the isoflavone supplement being a powdered extract recited in claims 1 and 7: While the isoflavone supplement (i.e., genistein aglycone) in Cook is a soy and germ meals, which is not from the same source (i.e., a powdered extract) as the isoflavone supplement recited in claims 1 and 7, the relative contents and type of isoflavone supplement in Cook meets the isoflavone supplement recited in the claims (see discussion, above). Since it appears that Applicant is merely putting the source limitations not to differentiate the effect of having the specific isoflavone in a particular amount from other sources, but to merely give credence to the source of the isoflavone. As such, it is Examiner’s position that the isoflavone (i.e., genistein aglycone) that is a powdered extract, does not render the current limitations patentably distinct from the prior art.
Regarding claim 5: Cook discloses that providing feed with genistein aglycone to nursery piglets improved the piglets’ weight gain (see Cook
Regarding claim 8: Cook discloses the soy isoflavones include genistein, daidzin and glyceitein (see Cook claim 6). Given the fact that daidzein is not disclosed in Cook, cook meets the claimed limitations.

Response to Arguments
Applicant's arguments filed on May 21st 2021 have been fully considered but they are not persuasive.

Applicant argues on pages 6-7 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Cook fails to disclose the isoflavones are isolated from one or more other isoflavones. The examiner respectfully disagrees.
As stated above, Cook discloses the soy isoflavones include genistein, daidzin and glyceitein (see Cook claim 6). Given the fact that other soy derived isoflavones, such as daidzein, are not included in the soy derived isofalvones extract additive in Cook, Cook reads on “one or more soy-derived isofalvones isolated from one or more other soy-derived isoflavones”.

Applicant argues on page 7 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Cook teaches away from using powdered isoflavone extract as it is too expansive. Examiner respectfully disagrees.
While the isoflavone supplement (i.e., genistein aglycone) in Cook is a soy and germ meals, which is not from the same source (i.e., a powdered extract) as the isoflavone supplement recited in claims 1 and 7, the relative contents and type of isoflavone supplement in Cook meets the isoflavone supplement recited in the claims (see discussion, above). Since it appears that Applicant is merely putting the source limitations not to differentiate the effect of having the specific isoflavone in a particular amount from other sources, but to merely give credence to the source of the isoflavone. As such, it is Examiner’s position that the isoflavone (i.e., genistein aglycone) that is a powdered extract, does not render the current limitations patentably distinct from the prior art.
Moreover, the fact that Cook discloses that supplementing feed with isoflavone extract is too expansive, is further acknowledgement that isoflavone extract feed supplementation is known and conventional in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Burroughs (US 2,751,303) discloses supplementing feed for meat producing animals with genistein extract to increase growth rate and reduce feed intake (see Burroughs column 2, lines 48-52; examples 4-6; claim 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792